Mr. Justice Trunkey
delivered the opinion of the court, January 3d, 1887.
Had the Orphans’ Court of Allegheny county jurisdiction to make the decree for sale of the land which was owned by the minors subject to the life estate of their father? If so, there is no evidence to defeat the title of the defendants.. , .
The petition set forth the nature of the title of the minors to the undivided one half of the lot, that it would be for the interest of said minors to sell the same, that the co-tenant in common offered a certain sum which the petitioner regarded a reasonable price, and better, under the circumstances, than could' be obtained at public sale, and that the father would release, fo *46the purchaser and accept the use of seven ieights of the'pur-' chase money.
Clearly, on the face of the petition, the case was within the letter and spirit of the Act of 1858, relating to the sale of real estate. It was presented by the guardian of the children, not to raise money for their education and maintenance, but for the sole reason that it was for their interest to sell the land.
This is not the time and place to inquire whether the sale actually was for the interest of the minors. The duty of full investigation before making the decree, rested on the Orphans’ Court, and the title of an innocent purchaser does not depend on the fidelity or sound judgment of, the judges of that court. When the jurisdiction attached, as against all persons who were made parties, the purchaser’s title is “unprejudiced by any error in the proceedings.” The record presents some appearance of undue haste in the inquiring and making of the decree, yet the court may have been well' advised of the propriety of the sale. It is unnecessary that the evidence should be made a matter of record. And we note in passing that the courts have so faithfully and wisely performed their duties under the Price Act, that no demand has been heard for its repeal.
The plaintiffs allege that the president, or a law judge, of the court was not present when the decree of sale was made. While it is common to recite the fact of such presence, in the decree, it is not required by the statute. In absence of evidence that no law judge was present it is not presumed that the court was held by judges unlearned in the law alone. It is not singular that the plaintiffs failed to show by the record-that the president judge was absent when the decree was made, for the certificate of acknowledgment of the deed by the guardian, of same date as the decree, states that the president of the court was present.
Judgment affirmed.